Case 20-10343-LSS Doc 5030 i 05/25/21 Eaopt rg 2 W’ A if
[) ecde

@ po Please Led me Kaw

- Thank you.
To Whow this May Concern:

| Well 7 win’ iii
aad My Mother Was A Wondel Fal
Ferson, Qap my Father WAS A good
man dk DiD go though Some Rough
Times He Was A Printer he Wolken
Ota Lonpany BonhoFimjae Printing
Ano He Lost his Tob Due to Cye
Tssues and He Took 1+ hard qao
Lhings ele ot Goud at home, He Did
Abuse Me Really bad Sust pshy cially

Punching any hitting mee SOT WAS

 
Vv

Case 20-10343-LSS Doc 5030 Oo Page 2 of 13

Ta A Bab Spot At Home. fav that
Was about +he years 1978 - [98 |
And that iS When I TJéineol the Boy
Scouts Aap I Really Liken that
@lotsL Did not have Many Flernns

ANd My sSistel pe WAS Keally My

best Freing Well We wen though
Some Rough Times oul house Caught

0) | (, aT c10

We move to A house On Main Steet

ano it WAs A Keally nice Place to
Live, F Actully hao my Vety an/a Room
But there WAS p Lauadty mat Called

 
 

Case 20-10243.L8S Doc 6030 Pages page of 12
|Ditt y Pans Lauadty ANd T Would
\go.ctowa thele QAD play Al0UAD
it ann Alsa helped the Lady
that Worlen there. Her Alame WAS
cn she WAS A Very Nice
Lady. Well, I got to Know her

Son OND his Name LJAS a...
the Was 4 Leader oF Gul Pack 4A
He WAS a Gu et Person He had A
Lil Motor bite st was A honda
Zdanp_it WAS Gold ano He Let me
Ride that ano man that WAS 50

ual Would Leave to Ride that

 
Case 20-10343-LSS Doc 5030 oem Page 4 of 13

AnD We became Very Freivp ly GAD
He WAS older aro T Really Liken
Hes Flew ship aAs\S He helped Ne
With My Pine Wood Detby Cal my
Dab helped Me b ut EL Remense/
WR Wor fate it and ke

even Put lead We ights on it.We

Wen ON & boy SCout OUTING 57 DAYS

at the Caunip 0) ae Dow the

Road From Memolial Hrospita | AND that

 
Case 20-10343-LSS Doc 5030 repos Page 5 of 13

StuFe, But When happer LDivd not
Really Know what < Di D, See at these
Times T Was be. A 4 beat at home

and WR would be there For me qn
Him being My Pack Leader © Really
‘Ladked Ap to Aim The Koom_ outside

OF the Malt: Pupase pulvay it WAS
Whe Nutses Room ano Remember after
4he Race at the Pine wood Detby RACE
0 Mein thefe ands Said Make
(Ne Feel good BE o> Was gonna
hag him TZ Pur M\\ ACM 5 Out AAD

Ihe WAS UNZipping Wis Paaats aad

 
Case 20-10343-LSS Doc 5030 Fygpporesiaa Page 6 of 13

 

by that, = TRusteo MM my Pack
Leader y

| Sorly 2 hao +0 Take @ Break
Man IN) MOM asked me Seves |
Times Was ae... fcc £0 you
GND never Told her about
AS, Saip L Went thlou g N\ 5d0me.

: Tssues with my Father aad T

WAS Taking thidgs Really Rough

 
Case 20-10343-LSS Doc 5030 i 05/25/21 Page 7 of 13

‘But £ WAs stuck ~n 4 Rat
x Did not Waat +0 4-0 home bug

/

Abuscp AN) T Carat explacs ve

MD) Mc. Lt Got So aut oF
hand pW, tA ae Rough On
mMe.Lte Wanted +0 Ride Min
Bide L Woula have to Make Him
app. thats What he Called «4.

. Mould be 2 still Remembe ¢ me ann
PE ould De at his Nude. Qa Ad

 
Case 20-10343-LSS Doc 5030 Oi 05/25/21 Page 8 of 13

My Mom aad DAd Woulel think LT
WWAs 5SAFe, When © WAS bein ¢
Sexually Abused. T Gotta Tel! (Ou

CL Real Ly Aont Knew! What me SAY

My Life | 1 As he en A Kollel Cogstes
Gnd Me Glowing ap Tts Like the
People T ttusted QaAD LodKel App
720 the Hurt the Wolse,

| L Was fF Ivtrooucey to DRugs a”D
Booze GN mm 8=—S so gak see WAS alder
than (ne AAD he Atank Busch bee? aap

IT WAS about (3 yeuls ald ano thats

About the Same Tne Fi

 
Case 20-10343-LSS 2) MG) 05/25/21 Page 9 of 13

ITs Where st all happene cl «

IT WoWld Like To Say something
When © Soineo the Boy Scouts

IT Never expected to have hAd

[0 Experi ce this. Me Crawing Ap
IL WAS Scalen) tT Was Sealey OF

What my Father WAS Goiny to oo

TT Went + hfoug L Some Tesh fle Times
IT Was Aken From my Faleats | AND
ILWaAS Al50 Ca ug h+ ip With My fack
Leader when {houg At he Calep
NO WAS he Ding Mc AAD when he

© |
Was Sexually halting Me aap

 
Case 20-10343-LSS Doc 5030 PueY eR a°/t Page 10 of 13

IWill Weves Folget that Pal4t of
my Life. T Know its dhe Choo,ces
of my Life have been Rough On Met
there hut FOining thc Boy Scouts WAS
lat a Very Rough time OF M4 Life with
my Father, But es Pat on Chale e
lok Deing ReSp ansible For the Gays i)
IY Groupe T Learned alot sn the Boy
ScoutS GAO hAD A Good time Also. But
thete WA5 | ar He Holt me Soe
bAD ano tT Went thera stuFF at Schoo!

AMD Camp NG GAD His Hadse it Was Calleol

make Ne Happy , Me being A Maa Toca LE ad

 
Case 20-10343-LSS Doc 5030 eM Page 11 of 13
I{

Huct, Hotheled Qn Really SAdeeaed By

me being Abused by My Father Qab L
Real ily thoug ht Cael Buf At the erd
Wi. Faust LiKe my Fathel but oal y
DifFernt-thing L Was Abused By
By Sexual -Apuse ie

| EL Willan Lam Ready fo fests Fy
iF you need me «Ary help that £ Can help
Zz Wel.

Tt Pray today that Kids have the Caxutage
(To Stand wp Aap let Some-ohe Know

lwhad 5 Really happening . Lolly
Wish L Would of TolD My Mother.

 
 

Case 20-10343-LSS Doc 5030 @w Page 12 of 13

| Today Live 4 Good Life Loam

Happy L ha Ve A Git | Fletal And We

Fle ha Ppy.

She's Seen me Cly ih g And She Knows
How Good of A Person LT Gm and Shes
Bothered by Kao wing Lh at happes Ee)
IT ve Shated it Wilh Her anp x only
WwW ish LT Could oF Told Ny Dear
Mother about || She Knew He was

Dalk she asks me @2D L DiO Net

(Riles beca.s: 7
na WAS Pilty,

| Please Let this Letter be Concluded

 
Case 20-10343-LSS Doc 5030 “GC Page 13 of 13

| Here Today,

ou Caa Contact me At

May God Bless you Gn

© ye — and Fleinps GAD
t he

 
